ORDER
PER CURIAM:
Defendant Reginald Silvers was convicted in the Circuit Court of Jackson County of one count of second-degree burglary, based on an incident which occurred on April 26, 2011, in Kansas City. He appeals, arguing that the evidence was insufficient to establish that he entered the burglar*80ized residence with the intent to steal. We affirm. Because a published opinion would have no precedential value, we have provided the parties with an unpublished memorandum setting forth the reasons for this order. Rule 80.25(b).